                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION
                                No. 7:20-CV-200-BO


CHRISTINA A. HEARN,                           )
                                              )
                       Plaintiff,             )
                                              )
V.                                            )                      ORDER
                                              )
TOWN OF OAK ISLAND,                           )
                                              )
                      Defendant.              )


       This cause comes before the Court on defendant's motions to dismiss for failure to state a

claim pursuant to Federal Rule of Civil Procedure 12(b)(6) or, in the alternative, for summary

judgment pursuant to Federal Rule of Civil Procedure 12(d). For the reasons that follow,

defendant's first motion is denied as moot and the second motion is granted.

                                        BACKGROUND

       Plaintiff Christina Hearn was employed as a sworn police officer with defendant Town of

Oak Island, which operates the Oak Island Police Department. DE 13, �� 1-2. On July 14, 2019,

plaintiff was nearing the end of her third twelve-hour shift when she decided to provide backup

for Sergeant Hames, who had been dispatched to a disturbance at an Ahoy doughnut shop. Id., ��

7, 9-10. After arriving at the correct Ahoy doughnut shop location, the complainant advised

plaintiff that an intoxicated young male had used his hand to strike the complainant's vehicle,

causing damage to the vehicle, before leaving on foot in the direction of the Pirate's Deck. Id.,�

12. Plaintiff located a male matching the complainant's description, later identified as Mr. Michael

Oswalt, at the Pirate's Deck and noticed that the male was highly intoxicated. Id., �� 13, 15-16.

Plaintiff attempted to discuss the alleged incident with Mr. Oswalt, and, after Mr. Oswalt




          Case 7:20-cv-00200-BO Document 25 Filed 04/19/21 Page 1 of 5
repeatedly refused to provide his identification information, she assisted Sergeant Hames in

handcuffing the male. Id., 11 18- 27. Mr. Oswalt resisted arrest, and Sergeant Hames and plaintiff

had to forcibly push him into plaintiff's car. Id. , 1128- 30. After Mr. Oswalt was processed at the

Oak Island Police Department, plaintiff began transporting him to the Brunswick County

Detention Center. Id., 1131 - 32. Mr. Oswalt yelled, kicked the patrol car, and hit and kicked the

plexiglass shield in the patrol car with such force that she could feel his blows through her car seat.

Id. , 1133-34. While coming around a curve, plaintiff was unable to stop her car quickly enough

and collided with a car in front of her in her lane of travel. Id. ,     3 8. Following the collision,

defendant investigated the incident. Id. at 44.

        On July 30, 2019, plaintiff attended a conference with Town Manager David Kelly, Human

Resources Officer Deborah Lasek, and Assistant Police Chief Franks. DE 10,            1 1.   Defendant

alleges that the purpose of the meeting was to inform plaintiff that her employment with the Town

of Oak Island was being terminated, id. , but plaintiff claims that she did not know that the purpose

of the meeting was to terminate her employment, DE 18, 1 1. The meeting lasted two to three

minutes. DE 10, 5; DE 18, 3. During the meeting, Mr. Kelly informed plaintiff that the decision

had been made to terminate her employment, but that he would give her the option of submitting

her resignation in lieu of being terminated. DE 10,   1 3. After Mr.   Kelly informed plaintiff of her

two options, plaintiff asked if she was being terminated "right now. " DE 24. Mr. Kelly responded

"yes," but told her that she could take a day to determine whether she would like to resign. DE 24.

During that meeting, Mr. Kelly also told plaintiff that she needed to turn in several job-related

items and to sign a separation agreement. DE 24. Plaintiff subsequently received a letter from Mr.

Kelly dated August 1, 2019 referencing the July 30, 2019 meeting and stating that the effective

date of plaintiff's termination would be August 1, 2019. DE 13,146; DE 13-1.



                                                  2

          Case 7:20-cv-00200-BO Document 25 Filed 04/19/21 Page 2 of 5
       On January 28 , 2020, plaintiff filed a charge with the U.S. Equal Employment Opportunity

Commission. DE 16-2. On October 19, 2020, plaintiff brought this employment discrimination

case under Title VII of the Civil Rights Act of 1964, as amended, 42. U.S.C. § 2000e-1 , et seq. DE

1. Plaintiff alleges that defendant discriminated against her on the basis of her sex by wrongfully

terminating her employment. DE 13. On January 6, 202 1, defendant responded to plaintiffs

complaint by filing a motion to dismiss or, in the alternative, for summary judgment. DE 9.

Plaintiff, in response, filed an amended complaint. DE 13. Defendant then filed the instant motion

to dismiss or, in the alternative, for summary judgment. DE 15.

                                           DISCUSSION

       As a preliminary matter, the Court considers this as a motion for summary judgment

because defendant relies in part on an exhibit outside the pleadings and the Court considers this

exhibit in its analysis. See Fed. R. Civ. P. 12(d) (stating that if "matters outside the pleadings are

presented to and not excluded by the court, the motion must be treated as one for summary

judgment"); DE 19; DE 22. A movant is entitled to judgment as a matter of law if "the movant

shows that there is no genuine dispute as to any material fact. " Fed. R. Civ. P. 56(a). "A dispute is

genuine if a reasonable jury could return a verdict for the nonrnoving party , and fact is material if

it might affect the outcome of the suit under the governing law." Variety Stores, Inc. v. Wal-Mart

Stores, Inc., 888 F .3d 651 , 659 (4th Cir. 2018) (internal quotations and alterations omitted). Once

the moving party meets its initial burden under Rule 56(c), to survive summary judgment, the

nonrnoving party must provide sufficient evidence to demonstrate that there is a genuine issue of

material fact for trial. Scott v. Harris , 550 U.S. 372, 380 (2007) . In determining whether a genuine

issue of material fact exists for trial , a court must view the evidence in the light most favorable to

the nonrnoving party unless the nonrnovant' s version of events is "blatantly contradicted" by the



                                                  3

          Case 7:20-cv-00200-BO Document 25 Filed 04/19/21 Page 3 of 5
record. Id. Moreover, "a mere scintilla of evidence" in support of the nonmoving party ' s position

is insufficient to defeat a motion for summary judgment. Thompson v. Potomac Elec. Power Co.,

312 F.3d 645,649 (4th Cir. 2002) (internal quotations omitted).

        Defendant argues in its motion that plaintiffs charge of discrimination filed with the EEOC

was untimely . "Title VII directs that a charge shall be filed with the EEOC by or on behalf of a

person claiming to be aggrieved within 180 days after the alleged unlawful employment practice

occurs." Fort Bend Cty. v. Davis, 139 S. Ct. 1843, 1846 (internal quotations omitted) ; see

AMTRAK v. Morgan, 536 U.S. 101 , 110 (2002) (holding that claimant must file an EEOC charge

within 180 days after each "discrete" act of discrimination, including termination). Although it is

not a jurisdictional requirement, the 180-day time limit is a mandatory deadline, and "a claim is

time barred if not fi led within these time limits." Id.

        The 180-day period for filing an EEOC charge begins to run when plaintiff first receives

notice of the decision to terminate her employment, even if the "effective" date of the termination

is later. See Green v. Brennan, 136 S. Ct. 1769, 1782 (2016) (finding that the limitations period

begins to run "when the employer notifies the employee he is fired , not on the last day of hi s

employment"); Delaware State Coll. v. Ricks, 449 U.S . 250, 258 (1980) (finding that the

limitations period began "at the time the tenure decision was made and communicated to [Ricks]");

Smith v. Univ. of Maryland Baltimore, 770 Fed. App 'x 50, 50-51 (4th Cir. 2019) ("Thus, a

discriminatory discharge claim accrues when the employee receives notice of the termination, not

the last day of employment. "). However, although the limitations period begins to run when

plaintiff first receives notice of her termination, the employee must receive "final and unequivocal"

notice of the termination, see English v. Whitfield, 858 F.2d 957, 96 1 (4th Cir. 1988), and must

know with certainty that the termination wi ll occur, see Lendo v. Garrett Cty. Bd. of Educ., 820



                                                    4

          Case 7:20-cv-00200-BO Document 25 Filed 04/19/21 Page 4 of 5
F.2d 1365, I367 ( 4th Cir. I 987) (finding that the statute of limitations did not begin to run when

plaintiff "could not have known with any certainty that he would eventually be denied tenure'').

       The issue in dispute is whether plaintiff received final and unequivocal notice that her

employment was being terminated on July 30, when she attended a two- to three-minute meeting,

or on August I, when Mr. Kelly wrote his termination letter. The Court determines that plaintiff

was able to know with certainty that her employment was being terminated on July 30. When

plaintiff attempted to clarify whether or not she was being terminated, Mr. Kelly clearly responded

"yes." He also told her that she needed to tum in several items given to her for the job, one of

which she returned during the meeting, and sign a separation agreement. Based on these

occurrences in the meeting, plaintiff was able to know with certainty that her employment was

being terminated, even though Mr. Kelly followed up with a termination letter, and defendant is

entitled to summary judgment on the claim.

                                           CONCLUSION

       Accordingly, for the foregoing reasons, defendant's first motion to dismiss or, in the

alternative, motion for summary judgment is DENIED as MOOT [DE 9] and defendant's second

motion to dismiss or, in the alternative, motion for summary judgment is GRANTED [DE I5].

The Clerk is directed to close the case.



SO ORDERED, this jJ day of April, 202 I.




                                              TERRENCE W. BOYLE
                                              UNITED STATES DISTRICT JUDGE




                                                 5
          Case 7:20-cv-00200-BO Document 25 Filed 04/19/21 Page 5 of 5
